  4:14-cr-03091-JMG-CRZ Doc # 88 Filed: 05/21/20 Page 1 of 2 - Page ID # 287



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                           4:14-CR-3091

vs.
                                                         ORDER
PAUL M. TEGELER,

                  Defendant.



      The Federal Public Defender has appeared on the defendant's behalf and
filed a motion for compassionate release (filing 86) pursuant to 18 U.S.C. §
3582(c)(1)(A), which permits a defendant (after exhausting administrative
remedies) to move for reduction of a term of imprisonment based upon
"extraordinary and compelling reasons." Accordingly,


      IT IS ORDERED:


      1.   The Federal Public Defender for the District of Nebraska is
           appointed to represent the defendant for the limited purpose
           of determining whether there are extraordinary and
           compelling reasons to reduce the defendant's term of
           imprisonment.


      2.   The government shall respond to the defendant's motion on
           or before May 26, 2020. Absent an extension, the defendant's
           motion shall be deemed submitted as of May 27, 2020.
4:14-cr-03091-JMG-CRZ Doc # 88 Filed: 05/21/20 Page 2 of 2 - Page ID # 288



   3.    The Office of U.S. Probation and Pretrial Services is
         authorized to disclose Presentence Investigation Reports to
         the Federal Public Defender and the United States Attorney
         for the purpose of evaluating the defendant's motion. The
         Federal Public Defender shall provide the Presentence
         Investigation Report to any subsequently appointed or
         retained counsel. In accordance with the policy of the
         Federal Bureau of Prisons, no Presentence Investigation
         Report shall be provided to inmates.


   4.    The Office of U.S. Probation and Pretrial Services shall
         promptly conduct a compassionate release investigation,
         prioritizing the collection of medical records relevant to the
         defendant's claim.


   5.    The Clerk of the Court shall provide a copy of this order to
         Supervising U.S. Probation Officer Aaron Kurtenbach.


   Dated this 21st day of May, 2020.


                                         BY THE COURT:



                                         John M. Gerrard
                                         Chief United States District Judge




                                   -2-
